Exhibit 32.1 Statement of Chief Executive Officer Pursuant to Section 1350 of Title 18 of the United States Code Pursuant to Section 1350 of Title 18 of the United States Code, the undersigned, Lewis H. Titterton, JR. , the Chairman of the Board and Chief Executive Officer of CopyTele, Inc., hereby certifies that: The Company's Form 10-Q Quarterly Report for the period ended July 31, 2012 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Lewis H. Titterton, Jr. Lewis H. Titterton, Jr. Chairman of the Board and September 14, 2012 Chief Executive Officer
